52 N.Y.2d 921 (1981)
Lawrence Freundlich et al., Respondents,
v.
Town Board of Southampton et al., Defendants, and Ocean Creek Associates et al., Appellants.
Court of Appeals of the State of New York.
Submitted January 6, 1981.
Decided February 10, 1981.
Norman S. Abrams for appellants.
Charles T. Matthews and Stuyvesant Wainwright II for respondents.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*923MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
We agree with the Appellate Division that the respondents violated the town ordinance by altering lot lines in an approved subdivision without following the mandated procedures. The lot lines on the revised plan under which the lots were to be sold were at variance with those on the first subdivision which was approved by the town planning board. It follows, therefore, that this attempted resubdivision is invalid (see Town of Southampton Rules and Regulations for Subdivision of Land, § 218, § 300 et seq.).
Order affirmed.